            Case 2:20-mc-00236-TLN-KJN Document 8 Filed 03/19/21 Page 1 of 3



 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       2:20-MC-00236-TLN-KJN
12                 Plaintiff,                        STIPULATION AND ORDER EXTENDING TIME
                                                     FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                       AND/OR TO OBTAIN AN INDICTMENT
                                                     ALLEGING FORFEITURE
14   APPROXIMATELY $111,720.00 IN
     U.S. CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant
18 William J. Rienzi (“claimant”), by and through their respective counsel, as follows:

19          1.     On or about June 23, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the U.S. Customs and Border Protection with respect to the Approximately $111,720.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on or about March 3, 2020.

22          2.     The U.S. Customs and Border Protection has sent the written notice of intent to forfeit
23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.

27          3.     Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant
                                                        1
                                                                              Stipulation and Order to Extend Time
            Case 2:20-mc-00236-TLN-KJN Document 8 Filed 03/19/21 Page 2 of 3



 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was September 21, 2020.

 4          4.      By Stipulation and Order filed September 18, 2020, the parties stipulated to extend to

 5 November 20, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.      By Stipulation and Order filed November 19, 2020, the parties stipulated to extend to

 9 January 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.      By Stipulation and Order filed January 19, 2021, the parties stipulated to extend to March

13 19, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

17 to May 18, 2021, the time in which the United States is required to file a civil complaint for forfeiture

18 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

19 subject to forfeiture.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                          2
                                                                                Stipulation and Order to Extend Time
            Case 2:20-mc-00236-TLN-KJN Document 8 Filed 03/19/21 Page 3 of 3



 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to May 18, 2021.

 4 Dated: 3/18/2021                                      PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
                                                 By:     /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8

 9 Dated: 3/18/2021                                      /s/ Samuel D. Berns
                                                         SAMUEL D. BERNS
10                                                       Attorney for potential claimant
                                                         William J. Rienzi
11
                                                         (Signature authorized by email)
12

13

14          IT IS SO ORDERED.

15 Dated: March 18, 2021
                                                        Troy L. Nunley
16                                                      United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                                                                              Stipulation and Order to Extend Time
